      Case 4:19-cv-00942-KGB-PSH Document 39 Filed 01/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

MICHAEL JAMES DIGGINS, II                                                             PLAINTIFF

v.                            Case No. 4:19-cv-000942-KGB-PSH

FAULKNER COUNTY
DETENTION CENTER, Unit 2, et al.                                                  DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris (Dkt. No. 10). Plaintiff Michael James Diggins,

II, has not filed objections, and the time to file objections has passed. Accordingly, after careful

consideration, the Court concludes that the Proposed Findings and Partial Recommendation should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects

(Id.) The Court dismisses Mr. Diggins’s claims against separate defendants Faulkner County

Sheriff’s Office and Faulkner County Detention Center for failure to state a claim upon which

relief may be granted.

       It is so ordered this the 19th day of January, 2021.



                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
